DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 and 08/26/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
	The drawings must show every feature of the invention specified in the claims.  Therefore, the optoelectric element as an image sensor  on the first surface or the third surface of the substrate as in claim 8-9, an adhesive layer between substrate and optoelectronic element as in claim 10, an adhesive layer is disposed on a periphery region of the substrate as in claim 11,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hiatt (20070045779 A1) in view of Dahlberg et al. (11078112 B2).

Regarding claim 1, Hiatt discloses (see Fig. 1—12D) A method for manufacturing a through substrate via (see Fig. 1), comprising: 
forming a first recess (18) from a first surface of a substrate (see Fig. 5-7 forming 18, see paragraph [0050]); 
forming a second recess (56) from the third surface (see fig. 12A-12B, see paragraph [0057]), wherein the first recess is in communication with the second recess (as in the Fig. 12B, 59 and 32 forms through hole),
grinding a second surface (16) of the substrate to form a third surface (16A, see paragraph [0065], discloses back  grinding to remove portion of second surface side substrate), wherein the second surface (16) is opposite to the first surface (paragraph 
Hiatt does not teach the first recess and the second recess are tapered and step of forming second recess is performed before step of grinding the second surface i.e. the second recess is formed  from the second surface and not from third surface.
Dahlberg et al. discloses (see Fig. 3) first recess (112+113) and second recess (118+119) are tapered (see column 7, line 60-67)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide tapered recess as disclosed by Dahlberg et al. and provide similar recess t the device of Hiatt for the purpose of preventing  differential damage effect as a function of depth observed with non-diffracting beams may be taken advantage of to form tapered vias in silica-containing substrate ( see column 14-25).
Also It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form recess from second side of the substrate after grinding second surface to form third surface for streamlining the manufacturing steps, since it has been held that rearranging method steps sequences involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 2, Dahlberg et al. discloses (see Fig. 3) grinding the substrate (104) such that a thickness of the substrate after grinding is twice a depth of the first tapered recess (L1+L2=L3+L4).

Regarding claim 3-4, Dahlberg et al. discloses (see Fig. 3) a first tapered angle of the first tapered recess is greater than 0° and less than or equal to 2° (see column 9, line 15-38, discloses less than 5°.

Regarding claim 5, Hiatt in view of Dahlberg et al. teaches method as in claim 1 except the first tapered recess and the second tapered recess each have an aspect ratio ranging from about 3.5 to about 12.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide aspect ratio ranging from about 3.5 to about 12.5., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 6, Dahlberg et al. further discloses (see Fig. 3) 6. The method having the first tapered recess and the second tapered recess collectively form a channel (as in Fig. 3, both recess communicate with each other forming channel) and lacks specific aspect ratio ranging from about 7 to about 25.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide aspect ratio ranging from about 7 to about 25, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 7, Hiatt discloses (see Fig. 1—12D) forming the first tapered recess (32) from the first surface of the substrate comprises performing an anisotropic etching (see paragraph [0051]).

Regarding claim 8-9, Hiatt discloses (see Fig. 19) disposing an optoelectronic element or an image sensor (Fig. 19 is hand held computer inherently having optoelectronic element) on the first surface or the third surface of the substrate.

Regarding claim 10, Hiatt discloses (see Fig. 19) an adhesive layer (solder ) between the substrate and the optoelectronic element to couple the substrate to the optoelectronic element (see abstract).

Regarding claim 11, Hiatt discloses (see Fig. 19) 1 the adhesive layer is disposed on a periphery region of the substrate, and the adhesive layer exposes the first tapered recess or the second tapered recess (inherent t device 230 in Fig. 19 since not all via on a substrate of the device  have solder attached to it.

Regarding claim 12, Hiatt discloses (see Fig. 1—12D) A method for manufacturing a through substrate via (see Fig. 1) , comprising: 
forming a plurality of first recess (18) from a first surface of a substrate ( see Fig. 5-7 forming 18 , see paragraph [0050]); 

grinding a second surface (16) of the substrate to form a third surface (16A, see paragraph [0065], discloses back  grinding to remove portion of second surface side substrate), wherein the second surface (16) is opposite to the first surface (paragraph [0065] further discloses to provide proper thickness to the substrate as desired in final product and well established in the art).
Hiatt does not teach the plurality of the first recess and plurality of  the second recess are tapered and step of forming second recess is performed before step of grinding the second surface i.e. the second recess is formed  from the second surface and not from third surface.
Dahlberg et al. discloses (see Fig. 3) first recess (112+113) and second recess (118+119) are tapered (see column 7, line 60-67)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide tapered recess as disclosed by Dahlberg et al. and provide similar recess t the device of Hiatt for the purpose of preventing  differential damage effect as a function of depth observed with non-diffracting beams may be taken advantage of to form tapered vias in silica-containing substrate ( see column 14-25).
Also It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form recess from second side of the substrate after grinding second surface to form third surface for streamlining the 

Regarding claim 17, Dahlberg et al. discloses (see Fig. 3) a first tapered angle of each of the first tapered recess is greater than 0° and less than or equal to 2° (see column 9, line 15-38, discloses less than 5°.

Regarding claim 18, Hiatt in view of Dahlberg et al. teaches method as in claim 12 except each of the first tapered recess has an aspect ratio ranging from about 3.5 to about 12.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide aspect ratio ranging from about 3.5 to about 12.5., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 19, Hiatt discloses (see Fig. 1—12D) forming the first tapered recess (32) from the first surface of the substrate comprises performing an anisotropic etching (see paragraph [0051]).

Regarding claim 20, Dahlberg et al. discloses (see Fig. 3) grinding the second surface of the substrate (104) to form the third surface comprises grinding the substrate such that a thickness of the substrate after grinding is twice a depth of the first tapered recess (L1+L2=L3+L4).

Allowable Subject Matter
Claims 13  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 13, although the prior art teaches examples of substrate with tapered through hole, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 13, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	Claims 14-16 depends on claim 13 and objected for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        
December 18, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872